Citation Nr: 0709628	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case was previously before the 
Board in July 2006, when it was remanded for further 
development.

This issue was denied by the RO in April 2003.  In January 
2004, the RO reopened the claim based on a finding that new 
and material evidence had been submitted.  As the claim has 
been successfully reopened, the Board will review the claim 
on a de novo basis.


FINDING OF FACT

The objective medical evidence fails to establish a nexus or 
link between any current left knee disability and the 
veteran's active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2003, and via a February 2005 
Statement of the Case, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA notices have informed the veteran that he should submit 
any medical evidence pertinent to his claim.  VCAA notice was 
provided to the appellant prior to the initial adjudication.  
Pelegrini.

In July 2006 the veteran received notice regarding the 
assignment of a disability rating and effective date for the 
award of benefits sought.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the veteran was not provided 
with this notice prior to the initial adjudication of this 
claim, the veteran has not argued that the late notice 
prejudiced him in any way, and the record does not suggest 
that he has been prejudiced.  And, in any event, the issue is 
moot, as this claim is being denied herein, and neither an 
effective date nor disability evaluation will be assigned.  
Cf. Dingess/Hartman, 19 Vet. App. 473 (2006)


Duty to Assist

The veteran's service medical records, private medical 
records, and VA records are associated with the claims file.  
Two VA examinations with an opinion as to a possible 
relationship between the claimed disability and his military 
service have been undertaken.  38 C.F.R. § 3.159(c)(4).  
Based on information contained in the veteran's private 
medical records, as well as information provided by the 
veteran at the September 2003 VA examination, the July 2006 
Board remand required the RO to obtain a private magnetic 
resonance imaging (MRI) study of the left knee apparently 
conducted sometime after January 2003.  As it was unclear 
where such an MRI was undertaken (if at all), in 
correspondence dated in July 2006 the RO sent the veteran a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) and 
requested his assistance in obtaining the MRI.  The veteran 
has not responded to the RO's request.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("(VA's) duty to assist is not 
always a one-way street").  The veteran has not referenced 
any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.


Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A service medical record dated in February 1967 reflects that 
the veteran fell against a radiator and had a contusion of 
the left knee.  A February 23, 1967 X-ray revealed an opaque 
density superimposed in the region of the joint space of the 
left knee.  It was noted that it was difficult to find a 
defect which would give some indication from where the 
density arose.  The impression was opaque body within the 
joint space of the left knee.  No further treatment was 
indicated.

The veteran's lower extremities and musculoskeletal system 
were clinically evaluated as normal on his September 1967 
service separation examination.  The veteran denied that he 
had a trick or locked knee, foot trouble, or bone deformity 
on the Medical History portion of his June 1967 service 
separation examination.

Private medical records dated in March 2002 and April 2002 
noted complaints of bilateral knee pain.  X-rays were normal, 
except for a little bit of medial joint space on the right; 
arthritis of the patella was noted.

A private medical record dated in January 2003 reflects that 
the veteran complained of occasional catching of his left 
knee.  X-rays of the left knee revealed a loose body 
anteriorly.  The diagnoses were medial meniscal tear, left 
knee, and, loose body, left knee.  A MRI was recommended.

At an October 2006 VA examination, the examiner indicated 
that he had reviewed the veteran's claims file.  After noting 
the veteran's medical history and his current complaints, a 
physical examination was conducted, with an impression of 
tiny bone fragment at the lateral aspect of the knee and 
minimal degenerative joint disease of the medial compartment.  
The examiner commented as follows:

The [X-ray] in 1967 showed an opacity 
that was on the [lateral] side of the 
knee.  Such small particles are not 
unusual and can form without trauma and 
are only significant when they interfere 
with joint function because they block 
the [range of motion] or because the 
source of the small particles leaves a 
crater which interferes with knee [range 
of motion].  Neither case is present 
here-[the veteran] went [more than] 35 
years without needing [treatment] for his 
knee and when he did seek attention it 
was for both knees and the first knee to 
show the changes (due to age) was the 
uninjured [right] knee.  It is unlikely 
that the contusion to the [left] knee is 
responsible for the minimal [bilateral] 
knee DJD this 61 year old slightly obese 
man has[.]

The summary essentially noted that the minimal DJD of the 
medial compartment of the left knee was consistent with the 
veteran's age and obesity.

The evidence of record reveals that the first medical 
evidence of a left knee disability was in March 2002.  Even 
acknowledging that the veteran sustained a left knee 
contusion in service, the record contains no medical evidence 
relating the veteran's current left knee disability to his 
service.  Indeed, the October 2006 VA examiner, after 
examining the veteran and reviewing his medical history 
(including a detailed discussion concerning the February 1967 
left knee X-ray), specifically opined that the veteran's 
current left knee problems were not related to the contusion 
sustained during service.  The Board notes that there is no 
contrary opinion of record.  In fact, a September 2003 VA 
examiner also indicated that the veteran's current left knee 
disability was not related to his military service.

Since the medical evidence of record fails to indicate that 
the veteran had a chronic left knee disability during 
service, within a year of discharge from service, or that his 
current left knee disability is related to service, service 
connection for a left knee disability not warranted.

The Board does not doubt the sincerity of the veteran's 
beliefs regarding this issue, and the Board has reviewed his 
statements made in support of the claim.  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


